United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2597
                      ___________________________

                              Stephanie A. Martin

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Patrick R. Donahoe, Postmaster General, US Postal Service; Mailhandler Union,
                                 Local 297

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: April 19, 2013
                             Filed: April 22, 2013
                                 [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Stephanie Martin appeals the district court’s1 adverse grant of summary
judgment in her pro se Title VII employment-discrimination action. Upon careful
de novo review, see Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514
(8th Cir. 2011), this court finds no basis for reversal and concludes that the district
court did not abuse its discretion in denying Martin’s motions for appointment of
counsel. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006)
(district court’s denial of appointed counsel will be reversed only if it constitutes
abuse of discretion). The judgment of the district court is affirmed. See 8th Cir. R.
47B.
                        ______________________________




      1
        The Honorable Fernando J. Gaitan, Chief Judge, United States District Court
for the Western District of Missouri.

                                         -2-